 


109 HR 4842 IH: Port Security Act of 2006
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4842 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Ms. Wasserman Schultz (for herself, Mr. Poe, Mr. Clyburn, Mr. Pallone, Mr. Nadler, and Mr. McNulty) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To ensure the security of United States ports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Port Security Act of 2006. 
2.Prohibition on leases of real property and facilities at United States ports by foreign government-owned entities 
(a)In generalSection 271(d) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(d)) is amended— 
(1)by striking Subject to subsection (d) and inserting the following: 
 
(1)In generalSubject to subsection (e); and 
(2)by adding at the end the following new paragraph: 
 
(2)Prohibition on leases of real property and facilities at United States ports by foreign government-owned entitiesThe President shall prohibit any merger, acquisition, or takeover described in subsection (a)(1) that will result in any entity that is owned or controlled by a foreign government leasing, operating, managing, or owning real property or facilities at a United States port.. 
(b)Report required 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to Congress a report on the leasing, operating, managing, or owning real property or facilities at United States ports by entities that are owned or controlled by foreign governments. 
(2)ContentThe report required under paragraph (1) shall include— 
(A)a list of all entities that are owned or controlled by foreign governments that are leasing, operating, managing, or owning real property or facilities at United States ports; 
(B)an assessment of the national security threat posed by such activities; and 
(C)recommendations for any legislation in response to such threat. 
3.Increased transparency of mandatory investigationsSection 271(b) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(b)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by striking The President and inserting the following: 
 
(1)In generalThe President; 
(3)by adding at the end the following new paragraphs: 
 
(2)Notification to CongressNot later than one day after commencing an investigation under paragraph (1), the President shall provide notice of the investigation and relevant information regarding the proposed merger, acquisition, or takeover, including relevant ownership records to— 
(A)the Majority Leader and Minority Leader of the Senate; 
(B)the Speaker and Minority Leader of the House of Representatives; 
(C)the Chairmen and Ranking Members of the Committee on Finance, the Committee on Homeland Security and Government Affairs, the Committee on Banking, Housing, and Urban Affairs, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; 
(D)the Chairmen and Ranking Members of the Committee on Ways and Means, the Committee on Homeland Security, the Committee on Financial Services, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(E)the Members of Congress representing the States and districts affected by the proposed transaction. 
(3)Notification to public officials of investigations of proposed transactions affecting United States portsIn the case of an investigation under paragraph (1) of a proposed merger, acquisition, or takeover that will result in any entity that is owned or controlled by a foreign government leasing, operating, managing, or owning real property or facilities at a United States port, the President shall, not later than one day after commencing an investigation under paragraph (1), notify the Governors and heads of relevant government agencies of the States in which such ports are located and provide to such Governors and relevant agency heads information regarding the proposed merger, acquisition, or takeover, including relevant ownership records. 
(4)Public Comments 
(A)Solicitation of public commentsNot later than 7 days after commencing an investigation under paragraph (1), the President shall publish in the Federal Register a description of the proposed merger, acquisition, or takeover, including a solicitation for public comments on such proposed merger, acquisition, or takeover. 
(B)Summary of public commentsNot later than 10 days prior to the completion of an investigation under paragraph (1), the President shall publish in the Federal Register a summary of the public comments received pursuant to subparagraph (A).. 
4.Technical correctionSection 271(e) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(e)) is amended by striking subsection (c) and inserting subsection (d). 
5.Effective DateThe amendments made by this Act shall apply to any merger, acquisition, or takeover considered on or after October 1, 2005 under section 271 of the Defense Production Act of 1950 (50 U.S.C. App. 2170). 
 
